        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 1 of 17




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

 VINCENT W. FALA and                            NO.:
 JUDITH A. FALA, h/w
 128 Lake Minisink Road East
 Dingman’s Ferry, PA. 18328

                     Plaintiffs,

           V.

 PENNSYLVANIA CVS
 PHARMACY, LLC
 c/o CVS Health Corporation
 One CVS Drive
 Woonsocket, RI 02895

                     Defendant.



                   PLAINTIFFS’ CIVIL ACTION COMPLAINT

I.    INTRODUCTION

      1.        This civil action involves claims of negligent administration of the

adult Pneumococcal Vaccine Polyvalent (Pneumovax 23) on October 4, 2018, to

plaintiff Vincent W. Fala at the CVS Pharmacy located at 5122 Milford Road, East

Stroudsburg, Monroe County, Pennsylvania, Pennsylvania. After receiving the

Pneumovax 23 vaccine, Mr. Fala suffered a severe and permanent injury to his

right arm/shoulder requiring surgery, inpatient rehabilitation, future care and



                                            1
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 2 of 17




therapy, and permanent loss of function.

II.    JURISDICTION AND VENUE

       2.    This Court has jurisdiction based upon the diversity of the parties

pursuant to 28 U.S.C. §1332 as the Plaintiffs are citizens of Pennsylvania and

defendant Pennsylvania CVS Pharmacy, LLC (hereafter “CVS”) has as its sole

member of the LLC CVS Pharmacy, Inc. which is a citizen of the state of Rhode

Island. As a result, there is complete diversity of citizenship between the Plaintiff

(Pennsylvania) and Defendant, Pennsylvania CVS Pharmacy, LLC (Rhode Island).

       3.    Venue is proper in the Middle District of Pennsylvania pursuant to 28

U.S.C. §1391(b)(1) and §1391(d) as CVS “resides” in the Middle District of

Pennsylvania and a substantial part of the events and omissions giving rise to this

lawsuit occurred in the Middle District of Pennsylvania, to wit, Monroe County,

such that these contacts would be sufficient to subject CVS to personal jurisdiction

if the Middle District of Pennsylvania were a separate state.

III.   PARTIES

       4.    Plaintiff Vincent W. Fala, is an adult individual residing at 128 Lake

Minisink Road East, Dingman’s Ferry, Pennsylvania. At all times material and

relevant hereto Plaintiff Vincent W. Fala was, and remains, the husband of Plaintiff

Judith A. Fala.




                                           2
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 3 of 17




       5.    Plaintiff Judith A. Fala, is an adult individual residing at 128 Lake

Minisink Road East, Dingman’s Ferry, Pennsylvania. At all times material and

relevant hereto Plaintiff Judith A. Fala was, and remains, the wife of Plaintiff

Vincent W. Fala.

       6.    Defendant Pennsylvania CVS Pharmacy, LLC (“CVS”) is a

Pennsylvania limited liability company whose sole member is CVS Pharmacy,

Inc., and has a principal place of business at One CVS Drive, Woonsocket, Rhode

Island. Plaintiffs are asserting a professional liability claim against Defendant

CVS.

       7.      Defendant CVS is liable for the negligent acts and/or omissions of

its agents, authorized agents, ostensible agents, servants, workmen, and employees,

as described herein, including, but not limited to, the following persons: Eric T.

Wild, Martin Duclose, pharmacy technicians, and all persons (i) providing care

and/or services (ii) related to the administration of the Pneumovax 23 vaccine (iii)

to Vincent W. Fala (iv) on or about October 4, 2018 (v) at CVS Pharmacy located

at 5122 Milford Road, East Stroudsburg, Pennsylvania.

IV.    FACTS

       8.    On or about October 4, 2018, Plaintiffs Vincent W. Fala presented to

the CVS pharmacy located at 5122 Milford Road, East Stroudsburg, Pennsylvania,

to receive a pneumococcal vaccine.



                                          3
           Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 4 of 17




      9.       Plaintiff Vincent W. Fala was prescribed the Pneumovax 23 vaccine

by Martin Duclose, M.D. on October 4, 2018, while at the CVS.

      10.      The Pneumovax 23 vaccine, with National Drug Code 00006-4837-

03, was then administered to plaintiff Vincent W. Fala in his right arm by an

individual in a white coat believed to be a pharmacist working at the CVS whose

name is Eric T. Wild.

      11.      The individual who administered the Pneumovax 23 vaccine to

plaintiff Vincent W. Fala on October 4, 2018, at the CVS was an employee of

defendant CVS Health Corporation.

      12.      On the evening of Thursday, October 4, 2018, Plaintiff Vincent W.

Fala began having pain/discomfort in his right shoulder and phoned the CVS

location in East Stroudsburg where he was administered the Pneumovax 23

vaccine.

      13.      He was transferred to a pharmacist who advised Mr. Fala that the

shoulder pain was “normal” and that he should use ice.

      14.      On Sunday, October 7, 2018, plaintiff Vincent W. Fala was having

increased and significant pain and discomfort in his right shoulder and so he

presented back to the CVS Pharmacy where he was advised to take Tylenol and

use ice.




                                          4
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 5 of 17




      15.    On Monday, October 8, 2018, Vincent W. Fala presented to Main

Line Health’s Bryn Mawr Hospital with complaints of, inter alia, “right upper

extremity pain and swelling.”

      16.    Upon examination in the Emergency Department at Bryn Mawr

Hospital, Mr. Fala was found to have swelling in his right deltoid and his acromio-

clavicular joint was tender-to-palpation.

      17.    Upon examination in the Emergency Department at Bryn Mawr

Hospital, Mr. Fala was found to have a fluid collection present in the area of his

right shoulder.

      18.    Upon examination in the Emergency Department at Bryn Mawr

Hospital, Mr. Fala was found to have “slight erythematous color of upper arm to

clavicle.”

      19.    Mr. Fala’s Emergency Department laboratory data evidenced an

elevated sedimentation rate and c-reactive protein rate.

      20.    While in the Emergency Department, Kevin B. Freedman, M.D., an

orthopedic surgeon, was consulted.

      21.    While in the Emergency Department Dr. Freedman aspirated synovial

fluid from Mr. Fala’s right shoulder and that fluid was noted to be yellow and

turbid and had a white blood cell count of 82,000 with 94% polys (neutrophils),

and as such Mr. Fala was believed to have septic arthritis.



                                            5
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 6 of 17




      22.    The aspirated synovial fluid was sent to be cultured, but ultimately

revealed no growth of any bacteria/pathogen.

      23.    An MRI of the right shoulder with and without contrast showed, inter

alia, a large amount of fluid in the subacromial/subdeltoid bursa with less

pronounced fluid in the glenohumeral joint and extensive synovial thickening and

enhancement that was concerning for post vaccination synovitis.

      24.    Mr. Fala was taken to the operating room on October 8, 2018, for

incision and drainage of superficial and deep abscess and the diagnosis at the time

was noted by Dr. Freedman to be right shoulder septic arthritis.

      25.    During the procedure, Dr. Freedman noted that there were pus

collections and a “massive rotator cuff tear.”

      26.    Following a thorough irrigation and debridement, a drain was placed

and Mr. Fala was taken from the operating room with a surgical drain, a plan for

IV antibiotics, and consultation with an infection disease specialists.

      27.    During the surgical procedure on October 8, 2018, performed by Dr.

Freedman, three (3) wound swabs were taken and sent for routine bacterial culture

analysis

      28.    After forty-eight (48) hours, all three (3) wound swab cultures taken

during the October 8, 2018, surgical procedure showed no growth of any

bacteria/pathogen.



                                          6
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 7 of 17




      29.    Mr. Fala remained hospitalized through October 13, 2018, at Bryn

Mawr Hospital, at which time he was discharged to an inpatient rehabilitation

facility for further care, management, and treatment.

      30.    On or about October 26, 2018, Mr. Fala followed-up with

Bartholomew Bono, M.D., the Infectious Disease specialist who had seen Mr. Fala

while he was in Bryn Mawr Hospital, and at that time Dr. Bono noted, inter alia,

all of the cultures taken were sterile and that “[t]he other possible diagnosis is

pseudoseptic arthritis of the shoulder, which has been reported following

pneumococcal vaccination.”

      31.    The Defendant’s agent(s) and/or employee(s) and/or workmen and/or

servant(s) directly and proximately caused Mr. Fala’s right shoulder injury by

administering the Pneumovax 23 vaccine in an improper location.

      32.    The adult pneumococcal vaccine given to Mr. Fala on October 4,

2018, at the CVS in East Stroudsburg is not a “vaccine-related injury or death”

under The National Childhood Vaccine Injury Act of 1986 because the vaccine

given to Mr. Fala is not a covered vaccine on the Vaccine Injury Table.

      33.    Specifically, Mr. Fala was administered a pneumococcal

polysaccharide vaccine, however, only pneumococcal conjugate vaccines are

covered under the National Vaccine Injury Compensation Program. See Zebrofsky




                                           7
        Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 8 of 17




v. Sec’y Health & Human Services, No.: 15-1084V at *2 (Fed. Cl. Spec. Mstr.

September 28, 2017).

      34.      Therefore Mr. Fala is not required to prosecute his claim for a

vaccine-related injury to the National Vaccine Injury Compensation Program and

may bring this civil action directly.

      35.      The defendant’s negligence and/or negligent acts and/or omissions of

its agent(s) and/or employee(s) and/or workmen and/or servant(s), as set forth in

detail below, increased the risk of harm and/or proximately caused Plaintiff

Vincent M. Fala, to suffer the following injuries and/or harm:

            a. Pseudoseptic arthritis of the right shoulder;

            b. Aseptic inflammatory arthritis;

            c. Immune-mediated inflammatory reaction;

            d. Increased risk of infection;

            e. Lack of immunity/failed pneumococcal vaccine administration;

            f. Rotator cuff injury/tear(s);

            g. Shoulder injury resulting from vaccine administration (“SIRVA”);

            h. Pain and suffering;

            i. Right shoulder injury;

            j. Musculoskeletal injuries;

            k. Causing and/or exacerbating an immune response;



                                              8
Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 9 of 17




 l. Loss of use and/or range of motion in the right shoulder joint;

 m. The need for inpatient hospitalization;

 n. The need for surgical intervention;

 o. The need for inpatient rehabilitation;

 p. The need for IV and oral antibiotic therapy;

 q. The need for future care and therapy;

 r. physical and emotional suffering;

 s.   embarrassment and humiliation

 t.   The need for additional surgical and/or medical procedures;

 u. The need for additional hospitalizations;

 v. injuries documented in his medical records;

 w. loss of life’s pleasure;

 x. scarring and deformity;

 y. disfigurement;

 z. decreased mobility

 aa. past medical expenses, including by way of healthcare liens and/or

      Medicare lien(s);

 bb. damage to his nerves and nervous system;

 cc. spousal loss of consortium; and




                                 9
       Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 10 of 17




            dd.The full measure of damages allowed under the law of the

               Commonwealth of Pennsylvania, including, but not limited to, the

               categories of expenses, contribution, support and/or services.

                   COUNT I – PROFESSIONAL NEGLIGENCE
                  VINCENT M. FALA AND JUDITH A. FALA V.
                    PENNSYLVANIA CVS PHARMACY, LLC

      36.      The paragraphs and allegations stated above are incorporated herein

by reference and made a part hereof as if set forth in full.

      37.      Defendant CVS has held itself out to the public as a pharmacy and

establishment wherein persons can obtain vaccines, including the pneumococcal

vaccine received by Plaintiff Vincent M. Fala.

      38.      Defendant CVS acting through its agents, authorized agents,

ostensible agents, servants, workmen, and employees, as described herein, failed to

exercise due care and committed the following negligent acts and/or omissions:

            a. Improperly administering a vaccine to plaintiff;

            b. Injection of antigenic material into synovial tissues;

            c. Failure properly to train persons administering vaccines, specifically

               to plaintiff Vincent W. Fala;

            d. Injecting an intramuscular deltoid injection into the shoulder joint;




                                           10
Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 11 of 17




  e. Negligence per se, specifically including, but not limited to, failing to

     notify plaintiff’s primary care physician in accordance with Section

     9.2 of the Pennsylvania Pharmacy Act;

  f. Immune-mediated inflammatory reaction;

  g. Causing an intra-articular injection of the pneumovax 23 vaccine;

  h. Failing to recognize that plaintiff’s injection was in an improper

     location;

  i. Failing properly to supervise the person administering the vaccine to

     plaintiff;

  j. Failing to follow package instructions/warnings with regard to the

     vaccine administered to plaintiff on October 4, 2018;

  k. Failing timely to recognize that plaintiff suffered an injury as a result

     of the improper vaccine administration;

  l. Failing timely to refer plaintiff to a physician and/or to an emergency

     department;

  m. Failing to examine the vaccine administration injection site upon his

     return to the CVS; and,

  n. Following to follow policies and/or procedures and/or protocols

     regarding the site of injection for the pneumovax 23 vaccine




                                  11
       Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 12 of 17




      39.      The carelessness and negligence of CVS, acting through its agents,

authorized agents, ostensible agents, servants, workmen, and employees, as

described herein as set forth above, increased the risk of harm and/or was a

substantial factor and/or factual cause in causing the injuries and damages suffered

by Plaintiffs, as set forth herein, and specifically as listed in ¶32 supra.

      WHEREFORE, Plaintiffs demand judgment in their favor and against

Defendant Pennsylvania CVS Pharmacy, LLC in an amount in excess of $75,000,

plus interest, costs, and delay damages.

                  COUNT II – CORPORATE NEGLIGENCE
                 VINCENT M. FALA AND JUDITH A. FALA V.
                  PENNSYLVANINA CVS PHARMACY, LLC

      40.      The paragraphs and allegations stated above are incorporated herein

by reference and made a part hereof as if set forth in full.

      41.      Defendant CVS Health Corporation failed to provide reasonable

healthcare services and the corporate negligence of Defendant CVS Health

Corporation consisted of the following:

            a. A duty to use reasonable care in the maintenance of safe and adequate

               medical facilities for the administration of vaccines;

            b. A duty to select and retain only competent and adequately trained

               pharmacists and other persons who administer vaccines as described

               herein, including staff and/or employees;



                                           12
Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 13 of 17




  c. A duty to oversee all persons who administer vaccines within its walls

     and, in particular, the duty to oversee the pharmacists, technicians and

     others who provided the pneumovax 23 vaccine to plaintiff and/or

     administered the same to plaintiff;

  d. A duty to formulate, adopt and enforce adequate rules and policies to

     ensure quality care for patient; in particular, the duty to have rules and

     policies to:

        i. ensure pharmacists and/or others administer vaccines at the

           proper site;

        ii. ensure pharmacists and/or others administering vaccines fully

           comply with the Pennsylvania Pharmacy Act;

       iii. ensure pharmacists and/or other staff are adequately trained

           with regard to vaccine administration procedures, proper

           injection site, and injection protocols;

       iv. ensure pharmacists and/or other staff timely and/or properly

           respond to patient complaints;

        v. ensure pharmacists and/or other staff timely and/or properly

           communicate with each other;




                                  13
       Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 14 of 17




                vi. ensure pharmacists and/or other staff ensure proper monitoring

                    of patients with post-vaccination complaints and/or signs and/or

                    symptoms of serious medical conditions;

               vii. ensure that physicians prescribing the pneumovax 23 vaccine

                    are made aware of post-vaccination patient complaints;

              viii. ensure that patient complaints are timely and appropriately

                    assessed and responded to;

                ix. ensure that changes in a patient’s condition are timely

                    communicated to physicians, nurses, techs, aides, and/or other

                    personnel responsible for patient medical care and/or treatment;

                x. ensure proper and timely communication/consultation of

                    physicians, including prescribing physicians;

                xi. ensure proper training and supervision of the pharmacists

                    and/or of staff administering vaccines and providing services

                    and care to vaccine recipients.

      42.    The carelessness and negligence of CVS, acting through its agents,

authorized agents, ostensible agents, servants, workmen, and employees, as

described herein as set forth above, increased the risk of harm and/or was a

substantial factor and/or factual cause in causing the injuries and damages suffered

by Plaintiffs, as set forth herein, and specifically as listed in ¶32 supra.



                                           14
       Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 15 of 17




      43.    Defendant CVS had actual or constructive knowledge of its failures as

described above.

      WHEREFORE, Plaintiffs demand judgment in their favor and against

Defendant Pennsylvania CVS Pharmacy, LLC in an amount in excess of $75,000,

plus interest, costs, and delay damages.

              COUNT III – VICARIOUS LIABILITY
  VINCENT W. FALA AND JUDITH A. FALA V. PENNSYLVANIA CVS
                     PHARMACY, LLC

      44.    The paragraphs and allegations stated above are incorporated herein

by reference and made a part hereof as if set forth in full.

      45.      Defendant CVS is liable for the negligent acts and/or omissions of

its agents, authorized agents, ostensible agents, servants, workmen, and employees,

as described herein, including, but not limited to, the following persons: Eric T.

Wild, Martin Duclose, pharmacy technicians, and all persons (i) providing care

and/or services (ii) related to the administration of the Pneumovax 23 vaccine (iii)

to Vincent W. Fala (iv) on or about October 4, 2018 (v) at CVS Pharmacy located

at 5122 Milford Road, East Stroudsburg, Pennsylvania.

      WHEREFORE, Plaintiffs demand judgment in their favor and against

Defendant Pennsylvania CVS Pharmacy, LLC in an amount in excess of $75,000,

plus interest, costs, and delay damages.




                                           15
       Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 16 of 17




                COUNT IV – SPOUSAL CONSORTIUM
      JUDITH A. FALA V. PENNSYLVANIA CVS PHARMACY, LLC

      46.    The paragraphs and allegations stated above are incorporated herein

by reference and made a part hereof as if set forth in full.

      47.    As a result of the negligence and carelessness as set forth herein,

Plaintiff Judith A. Fala has suffered, and will continue to suffer, the loss of the

services, support and consortium of her spouse, Plaintiff Vincent W. Fala.

      WHEREFORE, Plaintiffs demand judgment in their favor and against

Defendant Pennsylvania CVS Pharmacy, LLC in an amount in excess of $75,000,

plus interest, costs, and delay damages.

            COUNT V – STRICT PRODUCTS LIABILITY
               (RESTATEMENT 2d OF TORTS, §402A)
      JUDITH A. FALA V. PENNSYLVANIA CVS PHARMACY, LLC

      48.    The paragraphs and allegations stated above are incorporated herein

by reference and made a part hereof as if set forth in full.

      49.    As a result of the unreasonably dangerous and defective condition of

the vaccine injectable, which CVS sold in the stream of commerce to Plaintiff, the

defendant is strictly liable to the Plaintiff pursuant to §402A of the Restatement

(Second) of Torts based on the following:

             (a)    failing to properly and adequately design the vaccine injectable;

             (b)    failing to properly and adequately manufacture the injectable;




                                           16
Case 3:20-cv-01801-MEM Document 1 Filed 10/02/20 Page 17 of 17




      (c)   failing to warn the Plaintiff of the dangerous nature of the

            vaccine injectable; and,

      (d)   such other defects as shall be revealed in the course of

            discovery.

51.   As a direct and proximate result of the foregoing acts/omissions

      leading to CVS’ strict liability to Plaintiff, Plaintiff suffered the

      injuries and losses set forth above in ¶35.

                                 Respectfully submitted,

                          By:    /s/ Leon Aussprung and James E.
                                 Hockenberry
                                 H. Leon Aussprung, M.D., Esquire
                                 I.D. No.: 80183
                                 James E. Hockenberry, Esquire
                                 I.D. No.: 91133
                                 Law Office of Leon Aussprung MD, LLC
                                 1429 Walnut Street
                                 Suite 300
                                 Philadelphia, PA 19102
                                 (267) 809-8250 (p)
                                 (888) 800-5731 (f)
                                 LA@aussprunglaw.com
                                 JH@aussprunglaw.com
                                 Counsel for Plaintiffs




                                   17
